Opinion,
Mr. Chief Justice Paxson :
This was an action of ejectment. The court below directed a verdict for the plaintiff, “ subject to the opinion of the court upon the question whether there is any evidence to go to the jury of the plaintiff’s right to the possession of or title to the premises described in the writ.” The court entered judgment on the verdict. The instruction to find for the plaintiff is assigned for error.
The plaintiff’s evidence was this : (A) Deed from Worth et us. to A. L. Bonaffon, (plaintiff,) dated October 23,1879, duly recorded; and (5) deed from Oliver Whitaker to J. Worth, dated January 22,1870, recorded, etc. This, with the writ of ejectment and the return thereto, was the only evidence submitted on the part of the plaintiff. The defendants offered no evidence. It is plain, from this statement of facts, the jury should have been instructed to find for the defendants.
No title was proved either in the plaintiff or his grantors. For anything that appears, the deeds referred to might have been made by persons who had not even color of title ; they might have been strangers to it. The rule in ejectment that the plaintiff must recover upon the strength of his own title is too well settled to require the citation of authority. There was nothing to show that the defendants were unlawfully in possession, and mere intruders. There was no offer to show title out of the commonwealth, or that both parties claimed under the same title or from a common source, or that defendants entered as tenants of the plaintiff, or that the plaintiff or any of his ancestors or predecessors in the line of his paper title had ever been seised or in the possession of the property in controversy. A deed from one who is not shown to have either right, title, interest, or possession of land is of no value, and is not admissible in evidence : Schrack v. Zubler, 34 Pa. 38.
The judgment is reversed, and judgment for the defendants below non obstante veredicto.